FILED
                              NOT FOR PUBLICATION                          MAR 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


PRATAP KUMAR DHUNGEL; LAXMI                      No. 10-70160
DHUNGEL,
                                                 Agency Nos.         A089-591-541
               Petitioners,                                          A089-591-542

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Pratap Kumar Dhungel and Laxmi Dhungel, natives and citizens of Nepal,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s decision denying their applications for

asylum, withholding of removal, and relief under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings and de novo questions of law. Cordoba v.

Holder, 726 F.3d 1106, 1113 (9th Cir. 2013). We deny in part and grant in part the

petition for review, and we remand for further proceedings.

       Substantial evidence supports the BIA’s conclusion that petitioners failed to

file their applications within a reasonable period of time after their lawful status

expired. See Husyev v. Mukasey, 528 F.3d 1172, 1181-82 (9th Cir. 2008).

Substantial evidence also supports the conclusion that petitioners did not otherwise

establish changed or extraordinary circumstances excusing their untimely

applications. See 8 C.F.R. §§ 1208.4(a)(4), (5). Accordingly, petitioners’ asylum

claims fail.

       Substantial evidence also supports the BIA’s denial of petitioners’ CAT

claim because they have not shown it is more likely than not they will be tortured

by the government of Nepal or with its consent or acquiescence. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). We reject petitioners’ contentions

that the agency failed to consider record evidence or provided inadequate

reasoning for its determination to deny CAT relief. See Fernandez v. Gonzales,

439 F.3d 592, 603 (9th Cir. 2006) (petitioner did not overcome the presumption




                                           2                                     10-70160
that the BIA reviewed the record); Najmabadi v. Holder, 597 F.3d 983, 990 (9th

Cir. 2010) (agency need not “write an exegesis on every contention”).

      With regard to petitioners’ claims for withholding of removal, the record

does not compel the conclusion Maoists targeted or will target petitioners for harm

on account of an actual or imputed political opinion. See Sangha v. INS, 103 F.3d
1482, 1489-91 (9th Cir. 1997); Parussimova v. Mukasey, 555 F.3d 734, 740 (9th

Cir. 2009) (the REAL ID Act “requires that a protected ground represent ‘one

central reason’ for an asylum applicant’s persecution”); INS v. Elias-Zacarias, 502
U.S. 478, 481 n.1 (1992) (“[t]o reverse the BIA finding we must find that the

evidence not only supports that conclusion, but compels it”) (emphasis in original).

We reject petitioners’ contention that the agency disregarded record evidence. See

Fernandez, 439 F.3d 603.

      In denying petitioners’ withholding of removal claims, the BIA also

determined that “land owners” is not cognizable as a particular social group. In

light of our recent decision in Cordoba, 726 F.3d 1106, 1114 (recognizing

landownership may form the basis of a particular social group), we remand

petitioners’ withholding of removal claims for further proceedings consistent with

this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).




                                          3                                     10-70160
   Each party shall bear its own costs for this petition for review.

   PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                       4                               10-70160